Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT


1. Applicant's amendment, filed 01/13/2022 is acknowledged.

2. Claims  1-13 are pending. 

Claims 1-13 read on a method of identifying a human monoclonal antibody that specifically binds to an allergen are under consideration in the instant application.

2. 
3. In view of Applicant’s amendment filed on 01/13/22 the  previous rejection of claims 1-13 under 35 U.S.C. 112, first paragraph in the Office Action  mailed on 12/13/21 is hereby vacated.

The following new grounds of rejection are necessitated by Applicant’s amendment

4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.  Claims  1-2, 11-13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by  Hoh et al ( J Allergy Clin Immunol, 2016,137,157-167).


Hoh et al., teaches a method of generating a human monoclonal antibody that specifically binds to an allergen, comprising isolating a single B cell from a sample from a human subject known to have an allergy to antigen using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing H  and VL and identifying antibodies comprising VH  and VL that specifically binds to the allergen ( see entire document,  Abstract, Material and Methods and pages 157,   158 in partucluar).


The reference teaching anticipates the claimed invention.


6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  Claims  1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Hoh et al ( J Allergy Clin Immunol, 2016,137,157-167),  DeKosky et al., ( Nature Medicine, 2015, v.21, pages 86-93) WO 201815150029  in view of Zhang et al.,( J of Immunol., 2017, 198, pages 3823-3834) and Mattoo et al. ( J Allergy Clin. Immunol. 2014, v134, pages 679-87)

The teaching of Hoh et al., ., have been discussed supra.

 DeKosky et al., teach a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen . DeKosky et al., teach that said B cells are CD19+ memory B cells   ( see entire document,  Abstract, Material and Methods and pages 87 and 88 and in partucluar).

WO’ 029 teach a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS, generating cDNA from single B cell; , sequencing said cDNA to identify a heavy chain variable sequence and light chain variable sequence, expressing antibodies comprising VH  and VL and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen. WO’ 029 that said B cells are CD19+ memory B cells   ( see entire document,  pages 17,24,  25, 45  and in partucluar).

It is noted that DeKosky et al., and WO’ 029 does not explicitly teach that monoclonal antibody binds allergen. However, it does not appear that the claim language or limitations result in a H and VL   and identifying antibodies comprising VH  and VL that specifically binds to disease-specific antigen.  Therefore it would be obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention that the same method of identifying human monoclonal antibody disclosed in the prior art can be used to identify a human monoclonal antibody that specifically binds to an allergen, wherein a single B cells is isolated from a subject known to have allergy to specific allergen.

Hoh et al.,  DeKosky et al., and WO’ 029 does not explicitly teach selecting a single B cell for expressing IgE or IgG4

Zhang et al teach  a method of selecting a single B cells expressing IgE that can be used for generating an antibody can be used to block allergic reactions by targeting the surface-bound IgE of the effector cells.( see entire document, Abstarct in particular).

Mattoo et al teach a method of isolating a single B cells that are selected for expression of cell surface IgG4. Mattoo et al., teach that said single cells can be used for cloning and expression of Ig VH  and  V L  comprising IgG4 constant region that can be used for treating IgG4-related disease. ( see entire document, Abstarct  and in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art at the time the invention was made to combine method a method of generating a human monoclonal antibody that specifically binds to disease-specific antigen, comprising isolating a single B cell from a sample from a human subject known to have disease using FACS taught by Hoh et al.,  DeKosky et al., and WO’ 029  and  selecting B cells that express surface IgE or IgG4  with a reasonable expectation of success because the prior art suggests that said monoclonal antibody isolated from said cells can be useful for treating diseases.


Claims  11-13 are  included because it would be conventional and within the skill of the art to : (i) identify an optimum samples for isolating B cells    (ii)  determine source  of allergen.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

9. The claims 1-13  stand provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-28 of copending Application No. 17056384. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-28 of copending Application No. 17056384 recited a method of generating a human monoclonal antibody that specifically binds to allergen comprising the same method steps as instantly claimed.

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

10. No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

12. Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Michail Belyavskyi whose telephone number is 571/272-0840. The
examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM. A
message may be left on the examiner's voice mail service. If attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on 571/
272-3181
The fax number for the organization where this application or proceeding is assigned is 571/273-
8300
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644